Title: To Thomas Jefferson from Abram Trigg, 13 March 1804
From: Trigg, Abram
To: Jefferson, Thomas


          
            Tuesday. March 13th. 1804.
          
          A. Trigg presents his compliments to the president of the United States and requests the favour of him to accept a small bag of lick Salt, as a Sample of the Salt made by Mr. William King in the County of Washington and State of Virginia.
          At this establishment it takes something less than 3½ Bushels of Water to make a Bushel of Salt and the Works yields between two and three hundred Bushels of salt each day they are worked, and might be extended so as to double that quantity.
         